Title: To George Washington from Alexander Hamilton, 8 March 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia] March 8th 1794.
          
          The present situation of the United States is undoubtedly critical and demands measures
            vigorous though prudent. We ought to be in a respectable military
            posture, because war may come upon us, whether we choose it or not and because to be in
            a condition to defend ourselves and annoy any who may attack us will be the best method
            of securing our peace. If it is known that our principal maritime points are out of the
            reach of any but formal serious operations—and that the Government has an efficient
            active force in its disposal for defence or Offence on an emergency—there will be much
            less temptation to attack us and much more hesitation to provoke us.
          It seems then adviseable
          1. to fortify the principal ports in the several States (say
            one in each State) so as to be able to resist a merely maritime attack or anything but a
            regular seige.
          2. to raise 20,000 Auxiliary Troops upon a plan something
            like the following (vizt)—To be divided into 10 Regiments—Each Regiment to consist of
            two Batallions and of the following Officers & men-–1 Colonel 2 Majors 10 Captains
            20 Lieutenants 2 Lieutenants & Adjutants 2 Serjeant Majors 40 Sergeants 4 Musicians
            & 1000 rank & file. These Troops to be engaged upon the following terms—to be
            inlisted for two years, but upon condition, that if a war should break out with any
            European Power, they shall be obliged to serve 4 years from the commencement of such war
            upon the same terms as the Troops of the establishment—To receive as a bounty Cloaths
            with 12 Dollars ⅌ Man—To be under an obligation to meet 40 days in the year and 30 of
            these days to encamp—when Assembled to be paid Officers & men as the Troops of the
            establishment and to have the same subsistence & rations. To be furnished with arms
            & accoutrements by the United States, to be surrendered at the expiration of their
            term of service.
          The Officers in time of war to rank & rise with the Officers of the Military
            establishment—The arrangement to cease ipso facto—at the expiration of a certain term
            (about two years.)
          The expence of these operations would be—
          
            
              For the Fortifications
              Drs
              150,000
            
            
              For the Auxiliary troops ⅌ annum 
               
              350,000
            
            
               
              Drs
              500,000
            
          
          In addition to this, the Legislature ought to vest the President of the United States
            with a power to lay an embargo partial or general and to arrest the
            exportation of commodities partially or generally.
          It may also deserve consideration whether the Executive ought not to take measures to
            form some concert of the Neutral Powers for common Defence.
          Mr Hamilton presents his respects to the President, submits to him some reveries which
            have occupied his imagination. It may be interesting for the President to consider
            whether some such plan is not demanded by the conjuncture of affairs & if so,
            whether there ought not to be some executive impulse. Many persons look to the President
            for the suggestion of measures corresponding with the exigency of Affairs. As far as
            this idea may be founded, many important & delicate ideas are involved in the
            consideration.
          The pains taken to preserve peace, include a proportional responsibility that equal
            pains be taken to be prepared for war.
        